DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4-5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: JP 2014-42945 (hereafter--JP’945--) is the closest art of record.
In regards to claim 1, JP’945 discloses a spindle device (see Figure 2) comprising: a spindle housing (refer to everything that houses spindle shaft 20) having a through hole (refer to where spindle 20 is disposed into); a spindle shaft (20) inserted in the through hole; a rotating member (refer to chuck 30) disposed at one end of the spindle shaft (20) and configured to rotate in linkage with rotation of the spindle shaft; and a motor (40) disposed at another end of the spindle shaft (20) and configured to rotate the spindle shaft (20), wherein: the rotating member (30) has, formed therein, a suctioning passage (33) through which air suctioned from outside flows (into guide passage 21 of the spindle shaft); the spindle shaft (20) has a first guide passage (21) configured to guide air flowing through the suctioning passage (33) to a clearance (note that in between the inner wall of the housing and an outer wall of the spindle shaft, there is a clearance, such that they do not abut against each other, refer to at least 51 and 15) between an inner wall of the spindle housing defining the through hole and an outer wall of the spindle shaft facing the inner wall, by way of interior of the spindle shaft; and the spindle housing (at least portion 53) has, formed therein, a second guide passage (54) configured to guide air guided to the clearance (at least portion 51), to outside of the spindle housing (to suction means 60/61); the spindle housing has a third guide passage (18) configured to guide air outside (from source 19) the spindle housing to the clearance (at least portion 15), the third guide passage (18) being formed so as not to communicate with the 
JP’945 fails to disclose that the body of the spindle housing is provided with a joint portion so as to cover an outer peripheral surface of part of the spindle shaft between the housing body and the motor; and the second guide passage includes a joint passage portion formed in the joint portion and configured to communicate with the first guide passage, and a housing passage portion formed in the housing body and configured to allow the joint passage portion to communicate with the outside of the spindle housing.
A modification of the device of JP’945 to have the missing limitations as described above would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722